Citation Nr: 1008000	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative 
changes of the right and left knees.

3.  Entitlement to service connection for a tremor of the 
right and left hands, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a fracture of the second metatarsal of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had service as a member of the Army Reserves 
and the Army National Guard from 1982 to 2004.  During that 
time, he had periods of active duty or active duty for 
training from April 1982 to October 1982, from May 1988 to 
October 1988, from January 1991 to April 1991, and from March 
2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA), a Regional Office (RO), 
in St. Petersburg, Florida.

In January 2009, the appellant testified at a personal 
hearing over which a Veterans Law Judge of the Board presided 
while at the RO.  A transcript of that hearing has been 
associated with the appellant's claims file.  Following that 
hearing, the Board issued a Decision/Remand in April 2009.  
In that action, the Board denied the appellant's claim for 
entitlement to service connection for bilateral hearing loss.  
The remaining four issues were remanded for the purpose of 
obtaining additional evidence.  The claim has since been 
returned to the Board for review.

During the course of this appeal, the RO determined that the 
appellant's fracture of the left foot second metatarsal 
warranted an initial disability rating of 10 percent.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the appellant did testify at a Travel Board 
hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700 (2009).  Since the Board issued its Decision/Remand 
of April 2009, the Veterans Law Judge that the appellant 
provided testimony before has retired.  In January 2010, the 
Board sent the appellant a letter advising him that the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal.  The Board requested that the appellant indicate 
whether he wished to have another hearing.  

In January 2010, prior to the promulgation of a decision in 
the appeal, the appellant responded to the Board's letter 
indicating that he indeed wanted another Travel Board 
hearing.

As the appellant responded timely to the Board's letter, due 
process mandates that another hearing be conducted so that 
the appellant may provide evidence in support of his claim.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2009).  Therefore, to ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim, this case is REMANDED to the 
AMC/RO for the following development:

The RO/AMC shall schedule the appellant 
for a hearing before a traveling Veterans 
Law Judge at the RO, in accordance with 
applicable law.  All correspondence 
pertaining to this matter should be 
associated with the appellant's claims 
file.  The RO/AMC may wish to offer the 
appellant, at his option, a 
videoconference hearing at the RO, with a 
Veterans Law Judge sitting in Washington, 
DC.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

